Citation Nr: 0900995	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, claimed as secondary to treatment for the service-
connected left ankle disability.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2002 and May 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied entitlement 
to the benefits currently sought on appeal.  The Board denied 
the claims in September 2005.  The veteran filed a timely 
appeal with the Court of Appeals for Veterans Claims.  A 
December 2006 Order implemented a Motion for Joint Remand 
agreed to by the parties.  

The veteran submitted additional evidence in January 2008, 
with a waiver of RO consideration of that evidence.  It has 
been associated with the claims file.  Additionally, in 
February 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's stroke was caused by his service-connected 
ankle disability, or is otherwise related to his service.

2.  Service connection is in effect for residuals of a 
fracture to the left ankle and spinal stenosis, each rated at 
20 percent.  The veteran's combined disability rating is 40 
percent.  

3.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred or aggravated in 
the veteran's active duty service; nor are they proximately 
due to, or the result of, the veteran's service-connected 
left ankle disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
3.310 (2007).  

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2002 and December 2003, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the 2002 
notice referred to both claims on appeal.  It informed the 
veteran of information and evidence necessary to substantiate 
the claim for a total disability rating based on individual 
unemployability (TDIU).  It also included an explanation of 
the relative burdens of VA and the veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  The 2003 notice 
specifically informed the veteran of information and evidence 
required to substantiate his secondary service connection 
claim.  Although neither notice addressed the process by 
which the initial assignment of a disability evaluation is 
made or the regulations regarding the effective date of the 
establishment of service connection, since service connection 
is denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

These notices were delivered after the initial denials of the 
claims; however, the AOJ subsequently readjudicated the 
claims based on all the evidence in the September 2004 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured, to include from private 
and VA sources.  After additional records were associated 
with the claims file, an expert medical opinion was sought in 
conjunction with the veteran's claims.  The duty to assist 
has been fulfilled.

Secondary Service Connection

The veteran seeks service connection for the remaining 
residuals of a stroke which he suffered in March 2001.  
Specifically, he contends that a 1996 surgery on his service-
connected left ankle led to swelling and blood clots, which 
in turn ultimately led to the stroke.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The record shows that in August 1996, the veteran had been 
experiencing increasing levels of pain in his ankle.  As a 
result, he underwent a left tibiotalar arthrodesis with bone 
graft.  The surgical records are negative for blood clots or 
any other complications.  Follow-up treatment in August and 
September 1996 shows that all incisions healed well.  He was 
treated for complaints of pain in February and April 1997.

Subsequent medical records show that in June 1998, the 
veteran reported intermittent pain associated with the left 
ankle, as well as a month long history of increased pain in 
his left calf.  He noted his history of ankle surgery two 
years prior.  Examination of the ankle was essentially 
normal, as all incisions were well-healed, he had no swelling 
about the foot or ankle, and had good range of motion without 
significant pain.  The veteran first had complaints of 
cramping and weakness in his lower extremities in March 1999.   
Diagnoses of femoral-popliteal disease on the right and 
femoral and iliac disease on the left were noted on a lower 
arterial plethysmography in September 1999.  
        
Treatment for a left occipital stroke is noted in March 2001, 
and shows that the veteran had loss of right-sided vision, 
pain in the left side of his head, and some intermittent 
numbness of the left index and middle fingers.  His physician 
noted that his risk factors were hypertension and 
hypercholesterolemia, as well as a strong family history of 
hypertension, diabetes, and stroke.  There was no indication 
of a relationship to the ankle disability or the 1996 
surgery.  An August 2001 private examination also documented 
diagnoses of severe obstructive peripheral vascular disease, 
uncontrolled hypertension, hyperlipidemia, degenerative disc 
disease of the lumbosacral spine, diabetes mellitus, and 
tobacco abuse.  

The veteran underwent a March 2003 VA examination, which 
confirmed the veteran's diagnoses of severe peripheral 
vascular disease of both legs, with vascular insufficiency; 
cerebrovascular disease with a mild decreased visions of the 
right eye; severe hypertension, poorly controlled; 
degenerative joint disease of the left ankle; and, mild 
spinal stenosis.  It was opined that the veteran's 
hypertension was the cause of his stroke.  No rationale was 
offered, however.  Also, additional evidence was submitted 
that related directly to the claim after this opinion was 
rendered. 

Based on this evidence, the Board sought an expert medical 
opinion to determine whether it was at least as likely as not 
that the veteran's stroke was proximately due to, or the 
result of, his service-connected ankle disability.  In July 
2008, the Chief of Vascular Surgery at the Nashville VAMC 
reviewed the file, to include the two volumes of medical 
evidence submitted by the veteran after the December 2006 
Court of Veterans Appeals Order.  

The expert found that it was not reasonable to suspect the 
veteran's leg issues led to his 2001 stroke.  He explained 
that for this to be possible, there would need to be evidence 
that the veteran had deep venous thrombosis and a patent 
foramen ovale.  He accurately pointed out that the extensive 
records did not document either condition.  Instead, the 
expert essentially found that the veteran's severe peripheral 
vascular disease, uncontrolled hypertension, and 
hyperlipidemia were the contributing causes to his stroke.

This opinion is supported by the medical record.  While the 
veteran's medical history is consistently noted to be 
positive for the 1996 ankle surgery, at no point is it 
documented that a medical professional has suggested that the 
veteran's stroke was, in any way, related.  Although the 
veteran testified at his RO hearing in August 2003 that he 
came to the conclusion that they were related based on his 
own research, such an assertion is afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This 
record is absent any such evidence. 

In sum, the July 2008 expert opinion is the sole competent 
and credible opinion of record which specifically considers 
the possibility of a relationship between the veteran's 
service-connected ankle disability and his subsequent stroke.  
It was offered by a competent medical professional, who 
extensively reviewed the record and offered a reasoned basis 
for the opinion.  The conclusion that there is no 
relationship is not contradicted by the remainder of the 
evidence.  Accordingly, the preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection for residuals of a stroke, claimed as secondary to 
the service-connected left ankle disability, is not 
warranted.
As a final matter, because every available theory of 
entitlement must be discussed, the Board notes that the 
veteran's service treatment records are negative for 
treatment of a stroke or possible symptoms of the same.  Nor 
does the medical evidence of record suggest any direct link 
to service for the residuals of the veteran's stroke.  
Therefore, direct service connection is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Total Disability Evaluations Based on Individual 
Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, as here, at least one shall be rated at 40 
percent or more, and there shall be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.  If the evidence demonstrates that the veteran is 
unemployable by reason of his service-connected disabilities, 
but fails to meet these percentage standards, the claim shall 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extraschedular consideration.  38 C.F.R. § 
4.16(b).  

Service connection is in effect for two disabilities.  
Residuals of a fracture to the left ankle and spinal stenosis 
are each rated at 20 percent.  The veteran's combined 
disability rating is 40 percent.  These disability ratings do 
not meet the percentage requirements for a TDIU.  Therefore, 
the question becomes whether the veteran is factually 
unemployable due solely to his service-connected 
disabilities, warranting referral of the claim for 
extraschedular consideration.  

Three statements by medical professionals are of record 
speaking to the veteran's employability.  In a statement in 
May 2002, the veteran's private treating physician noted that 
in the past year, the veteran had been diagnosed with a 
stroke, severe peripheral vascular disease requiring surgical 
revascularization, and renal artery stenosis requiring 
stinting.  He summarily concluded that the veteran was "more 
limited in his abilities following all the above problems." 

While this opinion refers to the veteran's limitations due to 
his physical disabilities, it speaks only to the veteran's 
non-service-connected disabilities.  As explained above, in a 
claim for TDIU, only impairment from service-connected 
disabilities may be considered.  This statement does not 
refer to the impairment due to the veteran's ankle or spinal 
disabilities.  It is, therefore, not probative of the issue 
of the veteran's employability for the purposes of his claim. 
 
The veteran underwent a March 2003 VA examination in which 
the following diagnoses were noted: severe peripheral 
vascular disease of both legs, with vascular insufficiency; 
cerebrovascular disease with a mild decreased visions of the 
right eye; severe hypertension, poorly controlled; 
degenerative joint disease of the left ankle; and, mild 
spinal stenosis.  The examiner indicated that these diagnoses 
made the veteran 100 percent disabled and 100 percent 
unemployable.  

During that exam, the veteran had no tenderness in the ankle, 
but did have limited motion.  He had normal range of motion 
in his lumbosacral spine.  His non-service-connected 
disabilities, however, were described as "severe" and 
appear to present the largest obstacle in the veteran's 
ability to maintain employment.  As the opinion relies on the 
impairment from non-service-connected disabilities in its 
determination of 100 percent unemployability, it is not 
probative in the context of the veteran's claim. 

Lastly, a June 2004 private examination recounted the 
veteran's own statements that he was unable to work because 
of his ankle.  Objective examination of the ankle revealed 
that the veteran's left tibiotalar arthrodesis was well-
healed.  X-rays showed that the screws were in good position, 
and that there were no real changes of the subtalar joint.  
In the physician's opinion, the veteran was certainly limited 
in his ability to be up on his feet and walk any distance.  
He recommended that the veteran be on his feet no more than 
half of his workday and certainly no more than 30 to 40 
minutes at one time.  He also would have difficulty on uneven 
ground or with climbing.  While it is clear that the veteran 
has residuals of his service-connected ankle disability, 
those are compensated by his individual rating for that 
disability.  These limitations described here and elsewhere 
do not preclude at least sedentary employment.  

The extensive medical records in the file do not support a 
finding that the veteran's service-connected disabilities 
alone prevent employment.  Pain due to his back disability is 
consistently treated with a TENS unit and non-narcotic 
medication.  His lower extremity neuropathies have been 
associated with claudication issues, rather than his ankle or 
back disability.  In sum, the preponderance of the evidence 
is against a finding of unemployability due to service-
connected disabilities; therefore, the benefit of the doubt 
provision does not apply.  Referral of the veteran's TDIU 
claim to the Director of C&P for extraschedular consideration 
is not warranted under 38 C.F.R. § 4.16(b).  The veteran's 
claim must be denied.

ORDER

Entitlement to service connection for residuals of a stroke 
is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


